     Case 13-09134         Doc 37      Filed 03/08/19 Entered 03/08/19 11:17:37                 Desc Main
                                         Document     Page 1 of 7

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: WITUK, MARK W.                                          §    Case No. 13-09134
              WITUK, CATHLEEN L.                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $177,260.00                          Assets Exempt: $85,200.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$4,919.02             Claims Discharged
                                                       Without Payment: $27,851.92

 Total Expenses of Administration:$4,503.40


         3) Total gross receipts of $     9,422.42       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $9,422.42
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 13-09134           Doc 37       Filed 03/08/19 Entered 03/08/19 11:17:37                      Desc Main
                                            Document     Page 2 of 7


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            4,503.40          4,503.40           4,503.40

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           32,770.94          32,770.94          4,919.02

                                               $0.00          $37,274.34         $37,274.34         $9,422.42
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on March 08, 2013.
  The case was pending for 69 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/05/2018                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 13-09134             Doc 37        Filed 03/08/19 Entered 03/08/19 11:17:37                          Desc Main
                                                              Document     Page 3 of 7



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Surplus from Foreclosure                                                             1210-000                                   9,422.42


    TOTAL GROSS RECEIPTS                                                                                                            $9,422.42

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                 $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS           CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED            PAID
                                                       CODE
 Trustee Compensation - THOMAS E. SPRINGER,                 2100-000            N/A                  1,692.24           1,692.24           1,692.24
 TRUSTEE
 Attorney for Trustee Fees (Trustee Firm) -                 3110-000            N/A                  2,738.50           2,738.50           2,738.50
 SPRINGER BROWN, LLC
 Attorney for Trustee Expenses (Trustee                     3120-000            N/A                     6.85               6.85                  6.85
 Firm) - SPRINGER BROWN, LLC
 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00              10.00                 10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    14.89              14.89                 14.89




UST Form 101-7-TDR (10/1/2010)
             Case 13-09134       Doc 37   Filed 03/08/19 Entered 03/08/19 11:17:37                 Desc Main
                                            Document     Page 4 of 7
 Other - Rabobank, N.A.                   2600-000            N/A                 13.06         13.06          13.06

 Other - Rabobank, N.A.                   2600-000            N/A                 14.39         14.39          14.39

 Other - Rabobank, N.A.                   2600-000            N/A                 13.47         13.47          13.47

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A                  $4,503.40      $4,503.40     $4,503.40
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                     UNIFORM
    PAYEE                                           CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                      TRAN.
                                                   SCHEDULED           ASSERTED           ALLOWED        PAID
                                      CODE
                                                 None

 TOTAL PRIOR CHAPTER ADMIN.                             N/A                       $0.00        $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                     UNIFORM        CLAIMS              CLAIMS
   CLAIM                                           SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT            TRAN.          (from Form       (from Proofs of     ALLOWED        PAID
                                      CODE               6E)               Claim)
                                                 None

 TOTAL PRIORITY UNSECURED                                     $0.00               $0.00        $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                     UNIFORM        CLAIMS              CLAIMS
   CLAIM                                           SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT            TRAN.          (from Form       (from Proofs of     ALLOWED        PAID
                                      CODE               6F)               Claim)
      1    Discover Personal Loans    7100-000          N/A                  19,932.70      19,932.70      2,991.96

      2    Portfolio Recovery         7100-000          N/A                  12,838.24      12,838.24      1,927.06
           Associates, LLC
 TOTAL GENERAL UNSECURED                                      $0.00         $32,770.94     $32,770.94     $4,919.02
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 13-09134                   Doc 37      Filed 03/08/19 Entered 03/08/19 11:17:37                                Desc Main
                                                                     Document     Page 5 of 7
                                                                                                                                                               Exhibit 8


                                                                             Form 1                                                                            Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 13-09134                                                                Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:         WITUK, MARK W.                                                    Filed (f) or Converted (c): 03/08/13 (f)
                   WITUK, CATHLEEN L.                                                §341(a) Meeting Date:        04/15/13
Period Ending: 12/05/18                                                              Claims Bar Date:             08/14/17

                                   1                                 2                          3                      4              5                   6

                     Asset Description                            Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1        Single family residence located at                       149,000.00                           0.00                               0.00                    FA
           233 S. Prairies St., Batavia, IL 60510

 2        Cash                                                            50.00                         0.00                               0.00                    FA

 3        Checking account located at                                     10.00                         0.00                               0.00                    FA
           Old 2nd National Bank, Batavia, IL

 4        Checking account located at                                     50.00                         0.00                               0.00                    FA
           Old 2nd National Bank, Batavia, IL

 5        Checking account located at Chase Bank                           0.00                         0.00                               0.00                    FA

 6        Savings account located at Alliant Credit Union                150.00                         0.00                               0.00                    FA

 7        Checking account located at Alliant Credit Union                50.00                         0.00                               0.00                    FA

 8        5 rooms household goods, furnishings and fixture               500.00                         0.00                               0.00                    FA

 9        Wearing apparel                                                400.00                         0.00                               0.00                    FA

10        Single action revolver                                          50.00                         0.00                               0.00                    FA

11        401k with Ameriprize                                      12,000.00                           0.00                               0.00                    FA

12        1000 shares of Wituk Martial Arts, Inc.                          0.00                         0.00                               0.00                    FA
           No par value
          close corporation

13        1999 Chevy Cavalier auto                                         0.00                         0.00                               0.00                    FA
           Imported from original petition Doc# 1

14        2010 Chevy Equinox                                        15,000.00                           0.00                               0.00                    FA
           Imported from original petition Doc# 1

15        Surplus from Foreclosure (u)                              39,422.42                       9,422.42                           9,422.42                    FA
           Net amount deducts debtors' $30,000 homestead
          exemption

 15      Assets       Totals (Excluding unknown values)           $216,682.42                    $9,422.42                            $9,422.42                 $0.00



      Major Activities Affecting Case Closing:




                                                                                                                                Printed: 12/05/2018 12:14 PM    V.14.14
                    Case 13-09134                    Doc 37       Filed 03/08/19 Entered 03/08/19 11:17:37                                   Desc Main
                                                                    Document     Page 6 of 7
                                                                                                                                                                 Exhibit 8


                                                                          Form 1                                                                                 Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 13-09134                                                           Trustee:       (330640)      THOMAS E. SPRINGER
Case Name:       WITUK, MARK W.                                                 Filed (f) or Converted (c): 03/08/13 (f)
                 WITUK, CATHLEEN L.                                             §341(a) Meeting Date:        04/15/13
Period Ending: 12/05/18                                                         Claims Bar Date:             08/14/17

                              1                                     2                      3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 12, 2017           Current Projected Date Of Final Report (TFR):       December 12, 2017 (Actual)




                                                                                                                                  Printed: 12/05/2018 12:14 PM     V.14.14
                        Case 13-09134                   Doc 37           Filed 03/08/19 Entered 03/08/19 11:17:37                                              Desc Main
                                                                           Document     Page 7 of 7
                                                                                                                                                                                  Exhibit 9


                                                                                     Form 2                                                                                        Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        13-09134                                                                          Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          WITUK, MARK W.                                                                    Bank Name:          Rabobank, N.A.
                    WITUK, CATHLEEN L.                                                                Account:            ******8466 - Checking Account
Taxpayer ID #: **-***2716                                                                             Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                               Separate Bond: N/A

   1            2                          3                                          4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                     Description of Transaction               T-Code              $                  $       Account Balance
07/21/17      {15}       The Law Offices of Jay L. Dahl Ltd.   Settlement Payment pursuant to order entered      1210-000              9,422.42                                   9,422.42
                                                               6/9/17
07/31/17                 Rabobank, N.A.                        Bank and Technology Services Fee                  2600-000                                       10.00             9,412.42
08/31/17                 Rabobank, N.A.                        Bank and Technology Services Fee                  2600-000                                       14.89             9,397.53
09/29/17                 Rabobank, N.A.                        Bank and Technology Services Fee                  2600-000                                       13.06             9,384.47
10/31/17                 Rabobank, N.A.                        Bank and Technology Services Fee                  2600-000                                       14.39             9,370.08
11/30/17                 Rabobank, N.A.                        Bank and Technology Services Fee                  2600-000                                       13.47             9,356.61
02/13/18      101        THOMAS E. SPRINGER, TRUSTEE Dividend paid 100.00% on $1,692.24, Trustee                 2100-000                                   1,692.24              7,664.37
                                                               Compensation; Reference:
02/13/18      102        SPRINGER BROWN, LLC                   Dividend paid 100.00% on $2,738.50, Attorney      3110-000                                   2,738.50              4,925.87
                                                               for Trustee Fees (Trustee Firm); Reference:
02/13/18      103        SPRINGER BROWN, LLC                   Dividend paid 100.00% on $6.85, Attorney for      3120-000                                        6.85             4,919.02
                                                               Trustee Expenses (Trustee Firm); Reference:
02/13/18      104        Discover Personal Loans               Dividend paid 15.01% on $19,932.70; Claim#        7100-000                                   2,991.96              1,927.06
                                                               1; Filed: $19,932.70; Reference:
02/13/18      105        Portfolio Recovery Associates, LLC    Dividend paid 15.01% on $12,838.24; Claim#        7100-000                                   1,927.06                  0.00
                                                               2; Filed: $12,838.24; Reference:

                                                                                    ACCOUNT TOTALS                                     9,422.42             9,422.42                $0.00
                                                                                            Less: Bank Transfers                           0.00                  0.00
                                                                                    Subtotal                                           9,422.42             9,422.42
                                                                                            Less: Payments to Debtors                                            0.00
                                                                                    NET Receipts / Disbursements                      $9,422.42            $9,422.42



                                                                                                                                        Net             Net                   Account
                                                                                    TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances

                                                                                    Checking # ******8466                              9,422.42             9,422.42                 0.00

                                                                                                                                      $9,422.42            $9,422.42                $0.00




{} Asset reference(s)                                                                                                                          Printed: 12/05/2018 12:14 PM        V.14.14
